NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                         JUL 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GUI YANG,                                       No.    15-70231

                Petitioner,                     Agency No. A200-781-521

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2020**


Before: THOMAS, Chief Judge, HAWKINS and McKEOWN, Circuit Judges.

      Gui Yang, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, and protection under the Convention Against Torture



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations under the REAL ID Act. Shrestha v. Holder, 590 F.3d
1034, 1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on a significant omission—an alleged May 2009 police beating Yang’s

parents apparently suffered—from Yang’s written statement. Id. at 1044 (adverse

credibility finding must be based on the totality of the circumstances); Jiang v.

Holder, 754 F.3d 733, 738-40 (9th Cir. 2014) (substantial evidence review is a

highly deferential standard that requires upholding the adverse credibility finding

so long as even one basis is supported by substantial evidence); Zamanov v.

Holder, 649 F.3d 969, 972-74 (9th Cir. 2011) (omissions from asylum application

supported adverse credibility determination). Yang’s explanations do not compel a

contrary conclusion. Id. at 974 (agency not required to accept explanations for

inconsistencies). In the absence of credible testimony, Yang’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

      Substantial evidence also supports the agency’s denial of Yang’s CAT claim

because it was based on the same evidence found not credible, and Yang does not

point to any other evidence in the record that compels the conclusion that it is more


                                          2                                   15-70231
likely than not he would be tortured by or with the consent or acquiescence of the

government if returned to China. See Shrestha, 590 F.3d at 1048-49.

      PETITION FOR REVIEW DENIED.




                                         3                                   15-70231